Name: Council DirectiveÃ 2013/25/EU of 13Ã May 2013 adapting certain directives in the field of right of establishment and freedom to provide services, by reason of the accession of the Republic of Croatia
 Type: Directive
 Subject Matter: employment;  Europe;  European Union law;  European construction
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/368 COUNCIL DIRECTIVE 2013/25/EU of 13 May 2013 adapting certain directives in the field of right of establishment and freedom to provide services, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or in the Annexes thereto, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up and adopted the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt those adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 74/557/EEC (1), 77/249/EEC (2), 98/5/EC (3) and 2005/36/EC (4) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 74/557/EEC, 77/249/EEC, 98/5/EC and 2005/36/EC are amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by the date of accession of Croatia to the Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of Croatia to the Union. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) Council Directive 74/557/EEC of 4 June 1974 on the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons and of intermediaries engaging in the trade and distribution of toxic products (OJ L 307, 18.11.1974, p. 5). (2) Council Directive 77/249/EEC of 22 March 1977 to facilitate the effective exercise by lawyers of freedom to provide services (OJ L 78, 26.3.1977, p. 17). (3) Directive 98/5/EC of the European Parliament and of the Council of 16 February 1998 to facilitate practice of the profession of lawyer on a permanent basis in a Member State other than that in which the qualification was obtained (OJ L 77, 14.3.1998, p. 36). (4) Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 255, 30.9.2005, p. 22). ANNEX PART A MUTUAL RECOGNITION OF PROFESSIONAL QUALIFICATIONS Directive 2005/36/EC is amended as follows: (1) in the first subparagraph of Article 49(2), the following point is inserted: (ba) 1 July 2013 for Croatia;; (2) Annex V is amended as follows: (a) Section V.1 is amended as follows: (i) in the table in point 5.1.1, the following is inserted after the entry for France: Hrvatska Diploma doktor medicine/doktorica medicine  Medicinski fakulteti sveuÃ iliÃ ¡ta u Republici Hrvatskoj 1 July 2013 (ii) in the table in point 5.1.2, the following is inserted after the entry for France: Hrvatska Diploma o specijalistiÃ kom usavrÃ ¡avanju Ministarstvo nadleÃ ¾no za zdravstvo 1 July 2013 (iii) in the tables in point 5.1.3, the following entries are inserted after the respective entries for France:  in the table for Anaesthetics and General surgery: Hrvatska Anesteziologija, reanimatologija i intenzivna medicina OpÃ a kirurgija  in the table on Neurological surgery and Obstetrics and Gynaecology: Hrvatska Neurokirurgija Ginekologija i opstetricija  in the table on General (internal) medicine and Ophthalmology: Hrvatska OpÃ a interna medicina Oftalmologija i optometrija  in the table on Otorhinolaryngology and Paediatrics: Hrvatska Otorinolaringologija Pedijatrija  in the table on Respiratory medicine and Urology: Hrvatska Pulmologija Urologija  in the table on Orthopaedics and Pathological anatomy: Hrvatska Ortopedija i traumatologija Patologija  in the table on Neurology and Psychiatry: Hrvatska Neurologija Psihijatrija  in the table on Diagnostic radiology and Radiotherapy: Hrvatska KliniÃ ka radiologija Onkologija i radioterapija  in the table on Plastic surgery and Clinical biology: Hrvatska PlastiÃ na, rekonstrukcijska i estetska kirurgija  in the table on Microbiology-bacteriology and Biological chemistry: Hrvatska KliniÃ ka mikrobiologija  in the table on Immunology and Thoracic surgery: Hrvatska Alergologija i kliniÃ ka imunologija  in the table on Paediatric surgery and Vascular surgery: Hrvatska DjeÃ ja kirurgija Vaskularna kirurgija  in the table on Cardiology and Gastro-enterology: Hrvatska Kardiologija Gastroenterologija  in the table on Rheumatology and General Haematology: Hrvatska Reumatologija Hematologija  in the table on Endocrinology and Physiotherapy: Hrvatska Endokrinologija i dijabetologija Fizikalna medicina i rehabilitacija  in the table on Neuropsychiatry and Dermato-venereology: Hrvatska Dermatologija i venerologija  in the table on Radiology and Child psychiatry: Hrvatska KliniÃ ka radiologija DjeÃ ja i adolescentna psihijatrija  in the table on Geriatrics and Renal diseases: Hrvatska Nefrologija  in the table on Communicable diseases and Community medicine: Hrvatska Infektologija Javnozdravstvena medicina  in the table on Pharmacology and Occupational medicine: Hrvatska KliniÃ ka farmakologija s toksikologijom Medicina rada i Ã ¡porta  in the table on Allergology and Nuclear medicine: Hrvatska Alergologija i kliniÃ ka imunologija Nuklearna medicina  in the table on Maxillo-facial surgery (basic medical training): Hrvatska Maksilofacijalna kirurgija  in the table on Biological haematology: Hrvatska  in the table on Stomatology and Dermatology: Hrvatska  in the table on Venerology and Tropical medicine: Hrvatska  in the table on Gastro-enterological surgery and Accident and emergency medicine: Hrvatska Abdominalna kirurgija Hitna medicina  in the table on Clinical neurophysiology and Dental, oral and maxillo-facial surgery (basic medical and dental training): Hrvatska  in the table on Medical oncology and Medical genetics: Hrvatska (iv) in the table in point 5.1.4, the following is inserted after the entry for France: Hrvatska Diploma o specijalistiÃ kom usavrÃ ¡avanju specijalist obiteljske medicine 1 July 2013 (b) in the table in point 5.2.2 of Section V.2, the following is inserted after the entry for France: Hrvatska 1. SvjedodÃ ¾ba medicinska sestra opÃ e njege/medicinski tehniÃ ar opÃ e njege  2. SvjedodÃ ¾ba prvostupnik (baccalaureus) sestrinstva/prvostupnica (baccalaurea) sestrinstva  1. Srednje strukovne Ã ¡kole koje izvode program za stjecanje kvalifikacije medicinska sestra opÃ e njege/medicinski tehniÃ ar opÃ e njege  2. Medicinski fakulteti sveuÃ iliÃ ¡ta u Republici Hrvatskoj SveuÃ iliÃ ¡ta u Republici Hrvatskoj VeleuÃ iliÃ ¡ta u Republici Hrvatskoj 1. medicinska sestra opÃ e njege/medicinski tehniÃ ar opÃ e njege 2. prvostupnik (baccalaureus) sestrinstva/prvostupnica (baccalaurea) sestrinstva 1 July 2013 (c) in the table in point 5.3.2 of Section V.3, the following is inserted after the entry for France: Hrvatska Diploma doktor dentalne medicine/doktorica dentalne medicine  Fakulteti sveuÃ iliÃ ¡ta u Republici Hrvatskoj doktor dentalne medicine/doktorica dentalne medicine 1 July 2013 (d) in the table in point 5.4.2 of Section V.4, the following is inserted after the entry for France: Hrvatska Diploma doktor veterinarske medicine/doktorica veterinarske medicine  Veterinarski fakultet SveuÃ iliÃ ¡ta u Zagrebu 1 July 2013 (e) in the table in point 5.5.2 of Section V.5, the following is inserted after the entry for France: Hrvatska SvjedodÃ ¾ba prvostupnik (baccalaureus) primaljstva/sveuÃ iliÃ ¡na prvostupnica (baccalaurea) primaljstva   Medicinski fakulteti sveuÃ iliÃ ¡ta u Republici Hrvatskoj  SveuÃ iliÃ ¡ta u Republici Hrvatskoj  VeleuÃ iliÃ ¡ta i visoke Ã ¡kole u Republici Hrvatskoj prvostupnik (baccalaureus) primaljstva/prvostupnica (baccalaurea) primaljstva 1 July 2013 (f) in the table in point 5.6.2 of Section V.6, the following is inserted after the entry for France: Hrvatska Diploma magistar farmacije/magistra farmacije   Farmaceutsko-biokemijski fakultet SveuÃ iliÃ ¡ta u Zagrebu  Medicinski fakultet SveuÃ iliÃ ¡ta u Splitu  Kemijsko-tehnoloÃ ¡ki fakultet SveuÃ iliÃ ¡ta u Splitu 1 July 2013 (g) in the table in point 5.7.1 of Section V.7, the following is inserted after the entry for France: Hrvatska (3) in Annex VI, the following is inserted after the entry for France: Hrvatska  Diploma magistar inÃ ¾enjer arhitekture i urbanizma/magistra inÃ ¾enjerka arhitekture i urbanizma  awarded by the Arhitektonski fakultet SveuÃ iliÃ ¡ta u Zagrebu  Diploma magistar inÃ ¾enjer arhitekture/magistra inÃ ¾enjerka arhitekture  awarded by the GraÃ evinsko-arhitektonski fakultet SveuÃ iliÃ ¡ta u Splitu  Diploma magistar inÃ ¾enjer arhitekture/magistra inÃ ¾enjerka arhitekture  awarded by the Fakultet graÃ evinarstva, arhitekture i geodezije SveuÃ iliÃ ¡ta u Splitu  Diploma diplomirani inÃ ¾enjer arhitekture  awarded by the Arhitektonski fakultet SveuÃ iliÃ ¡ta u Zagrebu  Diploma diplomirani inÃ ¾enjer arhitekture/diplomirana inÃ ¾enjerka arhitekture  awarded by the GraÃ evinsko-arhitektonski fakultet SveuÃ iliÃ ¡ta u Splitu  Diploma diplomirani inÃ ¾enjer arhitekture/diplomirana inÃ ¾enjerka arhitekture  awarded by the Fakultet graÃ evinarstva, arhitekture i geodezije SveuÃ iliÃ ¡ta u Splitu  Diploma diplomirani arhitektonski inÃ ¾enjer  awarded by the Arhitektonski fakultet SveuÃ iliÃ ¡ta u Zagrebu  Diploma inÃ ¾enjer  awarded by the Arhitektonski fakultet SveuÃ iliÃ ¡ta u Zagrebu  Diploma inÃ ¾enjer  awarded by the Arhitektonsko-graÃ evinsko-geodetski fakultet SveuÃ iliÃ ¡ta u Zagrebu for the completed studies at the Arhitektonski odjel Arhitektonsko-graÃ evinsko-geodetskog fakulteta  Diploma inÃ ¾enjer  awarded by the TehniÃ ki fakultet SveuÃ iliÃ ¡ta u Zagrebu for the completed studies at the Arhitektonski odsjek TehniÃ kog fakulteta  Diploma inÃ ¾enjer  awarded by the TehniÃ ki fakultet SveuÃ iliÃ ¡ta u Zagrebu for the completed studies at the Arhitektonsko-inÃ ¾enjerski odjel TehniÃ kog fakulteta  Diploma inÃ ¾enjer arhitekture  awarded by the Arhitektonski fakultet SveuÃ iliÃ ¡ta u Zagrebu All diplomas must be accompanied by a certificate of membership of the Croatian Chamber of Architects (Hrvatska komora arhitekata), issued by the Croatian Chamber of Architects, Zagreb Third academic year after accession PART B LEGAL PROFESSIONS (1) in Article 1(2) of Directive 77/249/EEC, the following is added: Croatia: Odvjetnik/Odvjetnica.; (2) in Article 1(2)(a) of Directive 98/5/EC, the following is inserted after the entry for France: Croatia: Odvjetnik/Odvjetnica. PART C TRADE AND DISTRIBUTION OF TOXIC PRODUCTS In the Annex to Directive 74/557/EEC, the following is added:  Croatia: 1. Chemicals/toxic products as regulated by the Chemicals Act (OG 150/05, 53/08, 49/11) and the bylaws adopted on the basis of the said Act; 2. Plant protection products as regulated by the Act on Plant Protection Products (OG 70/05) and the bylaws adopted on the basis of the said Act..